490 So.2d 1068 (1986)
STATE of Florida, DEPARTMENT OF TRANSPORTATION, Appellant,
v.
Caridad ALVAREZ, As Personal Representative of the Estate of Antonio Alvarez, Deceased, Appellee.
Nos. 85-1077, 85-1401.
District Court of Appeal of Florida, Third District.
July 8, 1986.
*1069 Sparber, Shevin, Shapo & Heilbronner and Nancy Schleifer, for appellant.
Horton, Perse & Ginsberg and Arnold Ginsberg and Hoppe & Backmeyer, for appellee.
Before SCHWARTZ, C.J., and HUBBART and DANIEL S. PEARSON, JJ.
PER CURIAM.
We affirm the judgment below upon the holdings that (a) since the Department of Insurance in fact received written notice of the instant claim by service of the amended complaint upon it well within the three-year period provided by section 768.28(6), Florida Statutes (1983), the claim that the action is barred because the notice was not previously given is not well-taken, Lee v. South Broward Hospital District, 473 So.2d 1322 (Fla. 4th DCA 1985); see City of Pembroke Pines v. Atlas, 474 So.2d 237 (Fla. 4th DCA 1985), pet. for review denied, 450 So.2d 485 (Fla. 1984), and (b) any error in excluding an expert witness for noncompliance with pre-trial discovery, see Binger v. King Pest Control, 401 So.2d 1310 (Fla. 1981), was rendered harmless by the fact that the salient portions of the expert's testimony were otherwise brought to the jury's attention. See Corbett v. Seaboard Coastline Railroad, 375 So.2d 34 (Fla. 3d DCA 1979), cert. denied, 383 So.2d 1202 (Fla. 1980); Connell v. Green, 330 So.2d 473 (Fla. 1st DCA 1976); Aiken v. Miller, 298 So.2d 477 (Fla. 1st DCA 1974).
Affirmed.